OPINION ON MOTION FOR REHEARING
Judgment rendered October 26, 1978 is set aside, but not our opinion delivered the same date.
On the Nix’s Motion for Rehearing was request that there be deletion from the total award by the trial court’s judgment, on November 3, 1977, that calculable amount which would be the maximum which could be in dispute relative to the value of the 5 acre strip condemned. There was voluntary tender thereof with request that our judgment be one of affirmance of that of the trial court as thus reduced. In other words, Nix wants whatever judgment there might be upon taking the figure of $117,975.00, (the trial court’s award as diminished value of the Nix 181.5 acres, which will be retained in its damaged condition), plus that value which the most favorable evidence to Texas Electric would permit value reduction of the 5 acres condemned; then, the two figures added together made the final judgment. By reference to the record the most favorable evidence as applied to Texas Electric Service Company’s position is found in the testimony of Gary Luker, condemnor’s value witness. $2,950.00 is the minimum amount proper to have been found by the jury as damages flowing from condemnation of the 5 acres.
To add together $117,975.00 and $2,950.00 results in the total of $120,925.00 (the judgment of the trial court was for the total *307amount of $124,225.00, plus interest and costs). Thus, the amount of remittitur tendered was $3,300.00 (and the interest on such amount as calculable from the trial court’s judgment), along with prayer that the judgment be reduced to $120,925.00, plus interest and costs.
We deem the situation in this case one in which we should not have found excess in the judgment, nor one in which the $3,300.00 fitted the term “excess” as usual to a judgment as applied to which an appellate court might make a suggestion of re-mittitur. The question was considered at time of our original judgment and opinion; nothing whatever was stated in the opinion bearing upon remittitur.
However, certainly there is nothing which inhibits the tender of a remittitur by' a plaintiff/appellee in the attempt to save the greater part of a judgment obtained in the trial court. Nix, in that posture and of his own volition, made the tender of remittitur upon representation that such removed any possible prejudice to Texas Electric Service Company so that no greater amount would be adjudged its liability than it had in effect conceded for purposes of compensation because of the 5 acres condemned.
A party to an appeal has the right to remit part of the judgment in order to save vexatious expenses and prolonged litigation and to prevent a reversal. 4 (Part 2) Tex.Jur.2d, p. 568 “(Appeal & Error — Civil Cases)”, § 903 “(Correction of Errors in Lower Court Judgment) — Remittitur”. Re-mittitur may be employed to cure the error of allowing consideration by the jury of an improper element of damages, or of an improper award of such an element, when the element is fixed in amount or when the maximum for the element can be ascertained with precision. 4 McDonald, Texas Civil Practice (1971 Rev.), p. 303, “New Trial”, § 18.22 “(Order — Remittitur)”. A condemnation case of similarity to this one, in which the question of remittitur was considered and deemed appropriate in curing error in the judgment was City of Dallas v. McLemee, 378 S.W.2d 393 (Tex.Civ.App.—Dallas 1964, no writ hist.). There the principle and its application was in accord with Texas Jurisprudence and Professor McDonald.
Resisting the Nix tender of remitti-tur, Texas Electric cites Texas Power & Light Company v. Lovinggood, 389 S.W.2d 712 (Tex.Civ.App.—Dallas 1965, writ ref’d n. r. e.). On page 720 of the opinion in that case was written: “Since this appeal presents a case of prejudicial error in addition to excessiveness of the judgment, the error cannot be cured by remittitur.” The “other” prejudicial error to which there was reference was related to erroneous instructions given by the court in its charge to the jury, deemed by the appellate court to have amounted to reversible error. Properly analyzed the case supports the right of a plaintiff/appellee to have sustained the principal part of the judgment obtained in the trial court by means of remittitur and not Texas Electric Service Company.
Our holding is that by tender of the re-mittitur the judgment of the trial court in this case is subject to reformation, and, upon reformation may be affirmed.
Accordingly, in view of the remittitur the judgment of the trial court is reformed so as to provide in the place and stead of that portion awarding monetary recovery the following: “The defendants, Carl L. Nix and Joyce Nix, have and recover of and from Texas Electric Service Company the sum of $120,925.00 plus interest on the amount of $103,925.00 at the rate of 9% per annum from and after the 15th day of April, 1975, provided, however, that execution shall issue only on the amount of $103,-925.00 plus interest, being the excess of such award over and above the amount heretofore deposited to the credit of such defendants with the Clerk of this Court, plus all costs of this proceeding in the trial court.” As so reformed the judgment is affirmed.
Costs of appeal are adjudged as follows: 75% to be taxed against Texas Electric Service Company, appellant; 25% to be taxed against Carl L. Nix and Joyce Nix.